TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 30, 2020



                                     NO. 03-19-00430-CV


                                 Gerald McMillan, Appellant

                                                v.

                            Little City Investments, LLC, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
           AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                       OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the district court on March 28, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the district court’s judgment finding that the

fifth notice of lis pendens constituted a fraudulent lien and awarding Little City damages under

section 12.002 of the Civil Practice and Remedies Code and renders judgment that Little City

take nothing on its claim for a fraudulent lien. The district court’s judgment is otherwise

affirmed. Each party shall bear their own costs relating to this appeal, both in this Court and in

the court below.